Wood, J., (after stating the facts.) Requests for instructions six and seven should have been granted. They were based upon the evidence. Also other instructions of similar purport. We are also of the opinion that the court should have given the peremptory instruction to return a verdict for the appellant. The undisputed evidence showed that appellant had not failed to ventilate the mine where appellee was at work. In that compartment the air was all right. The act of Congress required that the air be forced through to the working places. This was done, and- the places that were not fit for working places on account of the accumulation of gas or poisonous air were properly “dead-lined.” This is all that could be required by the exercise of reasonable prudence. But, if it were conceded that the company was negligent in allowing the' gas to accumulate beyond room 26, it had given the necessary and proper warning to its employees of the danger, and they understood it thoroughly. This being true, we do not see how it can be said that the negligence of appellant contributed to or was concurrent in the injury; much less, that it was the proximate cause thereof. It seems clear to us that the injury here complained of, upon the undisputed facts, was caused solely by the negligence of fellow-servants, for which the master was in no wise responsible. New York, Chicago & St. Louis R. Co. v. Perriguey, 138 Ind. 414, and many cases cited therein. Reverse, with directions to dismiss the cause of action.